Citation Nr: 0103660	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-47 057	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for residuals of cold 
injury to the right lower and left lower extremities.  

4.  Entitlement to service connection for a pulmonary 
disorder, with emphysema.  

5.  Entitlement to an increased rating for bilateral pes 
planus, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.  In a May 1992 rating decision, the RO denied service 
connection for diabetes mellitus.  This appeal arises from a 
September 1996 rating decision, in which the RO concluded 
that new and material evidence had not been submitted to 
reopen a claim of service connection for diabetes mellitus.  
This appeal also arises from a March 2000 rating decision, 
which denied service connection for residuals of cold injury 
to the veteran's right lower and left lower extremities.  
This appeal also arises from a June 2000 rating decision, 
which denied service connection for a pulmonary disorder, 
with emphysema.  And, this appeal arises from a March 1996 
rating decision, which denied a rating in excess of 10 
percent for the veteran's service-connected bilateral pes 
planus.  

In March 1997 and February 1998, the veteran was accorded 
hearings before a hearing officer at the RO.  Transcripts of 
the hearing are included in the claims folder.  In February 
1999, the veteran's claim that new and material evidence had 
been submitted to reopen his previously denied claim of 
service connection for diabetes mellitus, and his claim for 
an increased rating for service-connected pes planus were 
remanded by the Board of Veterans' Appeals (Board).  In 
November 2000, the veteran was accorded a video conference 
hearing before the undersigned Member of the Board.  A 
transcript of the video conference hearing is included in the 
claims folder.  


FINDINGS OF FACT

1.  A May 1992 RO rating decision denied service connection 
for diabetes mellitus, finding that, the evidence did not 
indicate that diabetes mellitus was present during the 
veteran's service or during the one-year presumptive period 
after his separation from service.  

2.  Additional evidence submitted since May 1992 includes 
private medical laboratory reports, which show that the 
veteran's blood sugar was tested in 1967 and 1969; the 
evidence is of such significance that it must be considered 
to fairly decide the merits of the case.  

3.  Prior to undergoing right below the knee amputation and 
left below the knee amputation, the veteran's exposure to 
cold in service did not result in disability to his lower 
extremities.  

4.  Post-service, the veteran has reported a history of 
childhood pneumonia, a respiratory disorder was first 
diagnosed many years after the veteran's service, and the 
medical evidence does not relate his current respiratory 
disorders to service or to his use of tobacco products during 
service.  

5.  Prior to undergoing right below the knee amputation and 
left below the knee amputation, the veteran's service-
connected bilateral pes planus was manifested by flat feet 
without valgus deformity; objective evidence of marked 
deformity (pronation, abduction), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities were not 
present.  



CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for diabetes mellitus in May 1992 is new and material; and 
the claim of service connection for diabetes mellitus is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).  

2.  Cold injury residuals to the veteran's right lower and 
left lower extremities are not due to or the result of the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  

3.  A pulmonary disorder, with emphysema, is not due to or 
the result of the veteran's service.  38 U.S.C.A. §§ 1103, 
1110, 5107 (West 1991).  

4.  A rating in excess of 10 percent for the veteran's 
service-connected bilateral pes planus is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record in May 1992, when the RO denied 
service connection for diabetes mellitus, included a report 
of a medical history and physical examination of the veteran 
performed by J.V. Jeffords, M.D.  The report is dated in 
February 1982, and was associated with the claims folder in 
October 1990.  Dr. Jeffords' diagnoses included diabetes 
mellitus and a trophic ulcer of the left second toe.  

A hospital discharge summary from Spartanburg (South 
Carolina) General Hospital, dated in February 1983, described 
the veteran as an individual with a known history of foot 
problems associated with his diabetes.  The examiner 
indicated that the veteran had a non-healing and infected 
trophic ulcer of the left great toe, which required 
amputation of the left great toe in 1982.  In December 1982, 
he developed what became a trophic ulcer of the left second 
toe.  The examiner noted that the veteran's medical history 
included pneumonia at age 5.  The discharge summary indicated 
that, during his hospitalization, the veteran underwent a 
transphalangeal amputation of his left second toe.  

On VA examination of the veteran in November 1990, his 
respiratory system was normal.  His chest was described as 
symmetrical, expanding normally, and exhibiting normal breath 
sounds.  The examiner further noted that the veteran was 
diabetic, and he had developed diabetic gangrene three years 
earlier, resulting in the eventual amputation of the first 
and second toes of his left foot.  The veteran was reported 
as having developed gangrene of the right great toe a month 
earlier, along with a reappearance of gangrene at the stump 
of his left great toe.  The veteran had undergone surgery for 
his toes, and the examiner opined that the veteran's diabetic 
gangrene was not related to his flat feet disorder.  The 
examiner's diagnoses included diabetes mellitus, bilateral, 
congenital flat feet without valgus deformity, and 
(postoperative status) amputation of the left great toe and 
left second toe, with surgery on the right great toe.  

In a letter to a United States Senator, dated in April 1991, 
the veteran asserted that, problems with his feet required 
him to begin seeing doctors a few weeks after he began basic 
training in service.  He was given a letter by doctors 
indicating that he was not to engage in marching, running or 
prolonged standing.  His military occupational specialty was 
changed to truck driver.  He was later assigned to duty in 
Korea, where he had to report to sick call on occasion.  The 
veteran indicated that he had had trouble with his feet for 
years and he wore specially made shoes.  

Sick call reports, dating from the veteran's military 
service, and his military separation examination were 
associated with the claims folder in July 1991.  The sick 
call reports indicate that the veteran reported to sick call 
on several occasions during service, but the reports do not 
show the nature of any medical problem(s) treated during his 
sick call visits.  The military separation examination report 
was dated in December 1953.  The veteran's lungs and chest 
were normal on examination, and there was no reference to 
diabetes mellitus in the examination report.  The examination 
report noted that the veteran had pes planus, which was 
symptomatic after prolonged walking and standing.  

The National Personnel Records Center (NPRC) informed the RO 
in July 1991 that the veteran's service medical records could 
not be reconstructed, and that any records previously in 
NPRC's possession had been lost in a fire at the NPRC in 
1973.  

In a January 1992 letter to a United States Senator, the 
veteran asserted that he was "on the border line" for 
diabetes when he entered service.  

Records of VA medical treatment of the veteran, dating from 
September 1991 to November 1991, reflect treatment for what 
were characterized by medical providers as recurrent, 
diabetic foot ulcers.  

In December 1991, a report of a September 1990 hospital 
discharge summary from Mary Black Memorial Hospital in 
Spartanburg, South Carolina, was associated with the claims 
folder.  The discharge summary indicated that the veteran had 
been admitted for hospitalization with an infection from a 
trophic ulcer of his right foot and cellulitis of his left 
foot.  The veteran was described as having a long history of 
diabetes and trophic ulcers, with amputations of some of the 
toes of his left foot.  At the time of his admission, he had 
cellulitis and erythema and edema of both feet.  The ulcer of 
the veteran's right great toe was described as necrotic, and 
the ulcer was believed to be spreading infection into the 
veteran's right foot.  

A September 1990 medical history and physical examination 
report of the veteran by Dr. Jeffords was also added to the 
claims folder in December 1991.  On pulmonary evaluation, it 
was noted that the veteran chewed tobacco, but Dr. Jeffords 
indicated that the veteran denied chest pain, bronchitis or 
cough.  There was no cyanosis or dyspnea.  His left first and 
second toes were absent.  The right foot exhibited 
cellulitis, with ulcers on the right great toe and the right 
fourth toe.  Dr. Jeffords noted cellulitis, with erythema and 
swelling of both feet, and a right great toe ulcer with 
necrosis, as well as a left foot plantar ulcer.  

An October 1991 medical history and physical examination 
report of the veteran by Timothy A. Berg, M.D., of the 
Spartanburg Regional Medical Center, noted that the veteran 
was a diabetic, with a long-standing history of ulcers on 
both feet and infection.  Due to non-healing of his ulcers 
with conservative treatment, it had been documented through 
transcutaneous oxygen measurements that, he had very poor 
healing potential.  Dr. Berg indicated that, for this reason, 
despite normal arterial pressures in the veteran's feet, it 
was thought that, perhaps he had an obstruction of his 
arterial tree, and an arteriogram was indicated.  In a 
letter, dated in September 1991, Dr. Berg opined that the 
veteran would likely have continued foot problems for the 
rest of his life due to what Dr. Berg characterized as the 
veteran's severe distal blood vessel disease.  

In a May 1992 rating decision, the RO denied service 
connection for diabetes mellitus, noting that the evidence 
did not indicate that diabetes mellitus was present during 
the veteran's service or during the one-year period after his 
separation from service.  

Evidence submitted since May 1992 includes records of VA 
medical treatment of the veteran, dating from September 1991 
to August 1992.  The records show that the veteran received 
treatment for several disorders, including diabetes mellitus 
and foot ulcers.  The records do not include a medical 
opinion relating the veteran's diabetes mellitus or foot 
ulcers to service.  A VA hospital discharge summary, dated in 
April 1992, showed that the veteran was hospitalized at the 
VA Medical Center in Columbia, South Carolina (Columbia 
VAMC), for chronic drainage from the dorsal and plantar 
aspect of his left foot at the base of previous amputations 
of two of his toes.  Discharge diagnoses included 
osteomyelitis of the second metatarsal, postoperative status 
amputation, and insulin-dependent diabetes mellitus.  

Records of VA medical treatment of the veteran, dating from 
July 1995 to October 1995, include a July 1995 report of 
medical history and physical examination, which noted that 
the veteran had a history of diabetes mellitus dating to 
1969.  

A hospital discharge summary from Columbia VAMC, dated in 
October 1995, shows that the veteran underwent several 
surgical procedures during his hospitalization, including 
right second toe amputation and right below the knee 
amputation.  At his admission, the veteran presented with a 
seven-day history of right lower leg swelling and erythema.  
He had been diagnosed with cellulitis at the Spartanburg 
Regional Hospital, and he was transferred to Columbia VAMC 
for further management.  The examiner noted that the veteran 
had had diabetes since 1969, and he had been receiving 
insulin treatment since 1983.  After several weeks of 
antibiotic treatment, the veteran's cellulitis had not 
cleared.  He subsequently developed a bloody blister on his 
right second toe, which ruptured.  The examiner opined that 
the base of the blister became infected.  The examiner noted 
that, as the ulcer on the right second toe became deeper, it 
was concluded that the toe could not be saved, and the second 
right toe was amputated.  Following the amputation surgery, 
the cellulitis persisted despite continuing antibiotic 
treatment.  The veteran subsequently underwent right 
guillotine amputation.  Soft tissue infection persisted after 
the right guillotine amputation and antibiotic treatment.  
Signs of cellulitis were observed in the right lower leg 
stump, and right below the knee amputation was subsequently 
performed.  

Records of VA medical treatment of the veteran, dating from 
November 1995 to December 1995, include a December 1995 
medical history and physical examination report, which noted 
that, on pulmonary evaluation, the veteran's lungs were clear 
to auscultation.  

A VA hospital discharge summary, dated in December 1995, 
reflected treatment of the veteran at the VA Medical Center 
in Asheville, North Carolina (Asheville VAMC).  Diagnoses 
reported during the veteran's hospitalization included right 
lung pleuritic pain.  

At a hearing before a hearing officer at the RO in March 
1997, the veteran testified that he had reported to sick call 
on numerous occasions during service because he had headaches 
and he was unable to run due to pain in his feet.  He 
indicated that he had undergone a right below the knee 
amputation while his claim for an increased rating for 
bilateral pes planus was pending.  He stated that he had been 
diagnosed as a "borderline" diabetic before he entered 
service.  He did not recall that anyone made any reference to 
his having diabetes during service, but he was diagnosed with 
diabetes in 1969.  

A VA hospital discharge summary, dated in January 1997, 
included diagnoses of osteomyelitis of the veteran's left 
fourth toe, an ulcer of the left fourth toe, cellulitis of 
the left fourth toe, and diabetes mellitus.  

At a hearing before a hearing officer at the RO in February 
1998, the veteran testified that, prior to his entry into 
service, he applied for employment at the Clifton 
Manufacturing Company.  He underwent medical testing at that 
time and, he indicated that a physician told him that he was 
a borderline diabetic.  The physician further explained that, 
if he dieted, he would likely avoid additional problems.  The 
veteran added that he informed military personnel on his 
induction that he was a borderline diabetic.  After service, 
he was diagnosed with diabetes in 1969 when he underwent 
stomach surgery.  The veteran also indicated that he had 
applied for, and received, disability benefits from the 
Social Security Administration (SSA), but the disability or 
disabilities for which SSA disability benefits were awarded 
was not specified.  

In June 1998, records of private medical laboratory reports, 
dating from July 1967 and July 1969, were received from the 
Mary Black Health System.  The laboratory reports included 
clinical results of blood chemistry and urinalysis tests.  
The veteran submitted this evidence to corroborate his 
contention that he had been diagnosed with diabetes as early 
as the 1960s.  

On VA examination of the veteran's feet in May 1999, the 
examiner indicated that the claims file had been reviewed.  
The veteran gave a history of having had foot pain in 
service.  He expressed his belief that he might have 
sustained a cold injury to his feet, as well as having fungal 
problems with his feet during service in Korea.  He reported 
that he developed open sores on his feet.  The examiner noted 
that sick call reports were reviewed in the claims folder, 
but no particular medical record was found with regard to the 
veteran's reported cold injury and fungal problems with his 
feet.  In 1969, he was diagnosed with diabetes, which was 
controlled with diet and medication until 1990, when he began 
using insulin.  He underwent a right below the knee 
amputation in 1995 and a left below the knee amputation in 
1998.  The examiner noted that, at the time of the 
examination, the veteran had below the knee prostheses.  
Following clinical evaluation, the examiner's impression was 
of a history of bilateral foot pain for a long period of time 
prior to military service and thereafter.  The examiner 
opined that the veteran was subsequently diagnosed with 
diabetes mellitus, and that he had lost his feet primarily 
and most likely due to diabetes and peripheral vascular 
disease.  The examiner expressed an inability to say that the 
veteran's military service did not contribute somewhat to his 
foot problems with the possible fungal infection and 
frostbite he sustained in Korea.  

In an August 1999 written statement, the veteran submitted a 
claim of service connection for residuals of cold injury to 
both of his legs and both of his feet.  He also indicated 
that he desired to submit a claim of service connection in 
relation to his use of tobacco.  

On VA cold injury examination of the veteran in September 
1999, he gave a history of repeated exposure to cold during 
service in Korea.  His feet became cold and numb after the 
cold exposure episodes.  He developed blisters around his 
toes.  He underwent medical treatment, including removal of 
his toenails, and he used salves.  Following his discharge 
from service, he reported having episodes of paresthesias and 
edema, involving his feet.  He also had changes in his skin, 
including the color of his skin in the areas exposed to cold.  
The examiner noted that the veteran indicated that his skin 
had been pink.  The examiner reported the veteran's history 
of a diagnosis of diabetes mellitus in 1969, and below the 
knee amputations.  The veteran also gave a history of 
smoking, and he indicated that he smoked while serving in 
Korea.  He discontinued smoking in 1991.  The examiner noted 
that the veteran had had bilateral amputations below his 
knees, and these areas, which were reportedly affected by his 
exposure to cold, were not available for examination.  The 
examiner's impressions included repeated cold injury 
exposure, without discrete episodes of frostbite, diabetes 
mellitus, and postoperative status bilateral below the knee 
amputations.  The examiner opined that, given the reported 
degree of exposure of the veteran's feet to cold, and his 
symptoms following his discharge from service, it is much 
more likely that the veteran's problems with his legs which 
resulted in amputation, were secondary to his diabetes and 
his hypertension, as well as his smoking.  The examiner added 
that, it was unlikely that what appeared to be minor exposure 
to cold significantly contributed to the veteran's foot 
problems.  

In an electronic mail message received in September 1999, it 
was reported that, the veteran recalled in a telephone call 
after his September 1999 VA cold injury examination described 
above, that his toe nails were actually a bluish gray color 
after he sustained a cold injury in service.  

Records of private medical treatment of the veteran, 
including the above-referenced hospital discharge summary 
from Spartanburg General Hospital, dated in February 1983, 
were associated with the claims folder in November 1999.  
These records, which are partially duplicative of records 
which were in the claims folder prior to the May 1992 rating 
decision, reflect medical treatment of the veteran for 
diabetic foot ulcers.  The records do not include a medical 
opinion relating the veteran's diabetic foot ulcers or the 
onset of his diabetes mellitus to service or to the one-year 
period following his separation from service.  

In November 1999, the veteran submitted a written statement, 
indicating that, during his service in Korea, he was assigned 
to a transportation unit.  His feet would swell, and become 
numb.  He would stomp them on the floorboard of the trucks he 
drove to restore feeling to them.  The veteran indicated that 
he reported to sick call, and there were blisters around his 
toenails.  His toes would turn blue and gray, and his 
toenails were removed.  He recalled hearing a physician say 
that he had frostbite.  The veteran indicated that, after 
service, a physician, whom he identified as "Dr. Crow", 
treated his foot problems until he passed away.  

In November 1999, a written statement from Dr. Crow's widow, 
was added to the claims folder.  She recalled that her late 
husband had provided medical treatment to the veteran upon 
the veteran's return from the Korean War in 1953.  She 
indicated that the veteran was treated for frostbite of the 
feet and toes while he was in Korea, and toenails from both 
of his feet were removed.  Dr. Crow's widow further stated 
that her late husband had treated the veteran for sores, 
abrasions and infected toe nails.  She recalled that her 
husband had told the veteran that he would probably lose both 
of his feet in time.  She added that her husband provided 
medical treatment to the veteran for 29 years, until his 
death in 1982.  

In a statement dated in April 2000, the veteran responded to 
the RO's request for clarification of his claim of service 
connection in relation to his use of tobacco by indicating 
that he desired to submit a claim of service connection for a 
pulmonary disorder, with emphysema, which he stated had 
developed as a result of his use of tobacco in service.  

In a written statement, dated in October 2000, H.G. Cupstid, 
M.D., opined that the veteran has respiratory problems due to 
asthma and congestive heart failure.  

At the November 2000 video conference hearing, the veteran 
testified that he was not always permitted to report to sick 
call during service, due to the nature of his duty 
assignment.  When he reported to sick call, he had blisters 
all over the top of his feet, toes, and around his toenails.  
He received medical treatment for his feet, including removal 
of his toenails.  The veteran recalled receiving medical 
treatment from Dr. Crow beginning in approximately 1954.  He 
explained that he did not initially receive news that Dr. 
Crow had passed away, and he was unable to obtain copies of 
his records of medical treatment by Dr. Crow before the 
records were destroyed.  The veteran stated that Dr. Crow's 
widow was a nurse.  He indicated that he had problems 
breathing, and he uses an oxygen-supplying device to assist 
his breathing.  The veteran testified that he had respiratory 
problems as a child.  He could not recall whether he had 
reported to sick call for breathing problems during service, 
but he stated that he was under stress because he was not 
able to report to sick call when he felt the need to do so.  
He indicated that he had previously been a heavy smoker.  The 
veteran explained that, from the time of his separation from 
service until the death of Dr. Crow in 1983, he did not 
receive medical treatment from any other health care 
provider.  He added that he began receiving medical treatment 
from Asheville VAMC, in approximately 1989 or 1990.  He had 
received medical treatment for his respiratory disorders from 
two private physicians in Spartanburg, Dr. Black and Dr. 
Lowell, earlier in 2000.  

Analysis

Whether New and Material Evidence Has Been
Submitted to Reopen a Claim of Service Connection
For Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for diabetes mellitus, if 
the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  The May 1992 rating decision denying 
service connection for diabetes mellitus is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105.  To reopen the claim of service connection for 
diabetes mellitus, the veteran must present or secure new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the veteran has submitted evidence in the form 
of medical laboratory reports, dating from 1967 and 1969.  
These reports show that the veteran's blood sugar was tested 
in the late 1960s.  Considered in a light most favorable to 
the veteran, these reports may be interpreted as medical 
evidence supporting his contentions that he was diagnosed 
with diabetes mellitus in the 1960s.  This evidence was not 
of record in May 1992 and is, therefore, new.  The Board 
concludes that the additional evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for diabetes 
mellitus.  Therefore, the evidence is material.  As new and 
material evidence has been submitted, the claim of service 
connection for diabetes mellitus is reopened.  To the extent 
that new and material evidence has been submitted and the 
claim of service connection for diabetes mellitus should be 
reopened, the claim is granted.  

The claim of service connection for diabetes mellitus is 
addressed in a remand following this decision.  


Entitlement to Service Connection for Residuals of Cold 
Injury
To the Right Lower and Left Lower Extremities

As an initial matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  

The circumstances associated with the claim of service 
connection for residuals of cold injury to the right lower 
extremities and the left lower extremities are unusual; given 
that the veteran submitted his claim after he had undergone a 
right below the knee amputation and a left below the knee 
amputation.  Therefore, the Board is necessarily limited to 
reviewing this claim based on the evidence of record prior to 
the veteran's below the knee amputations.  

Additionally, the veteran's service medical records are 
largely absent, and the available service medical records are 
limited to sick call reports and his military separation 
examination.  The sick call reports do not indicate the 
nature of the veteran's health complaints.  With regard to 
the veteran's lower extremities, the military separation 
examination report shows only that he had pes planus, which 
was symptomatic after prolonged walking and standing.  

The statement submitted from Dr. Crow's widow describes her 
recollection of her husband, a physician, providing medical 
treatment to the veteran for cold injury residuals to his 
lower extremities.  The veteran has asserted that Dr. Crow's 
widow is a nurse.  As a nurse, her opinions regarding the 
etiology of residuals of cold injury to the veteran's lower 
extremities would be entitled to more probative weight than 
that which would be accorded to the opinions of a layperson.  
However, Dr. Crow's widow did not indicate that she herself 
provided medical treatment to the veteran, and she did not 
provide a medical opinion that the veteran had residuals of 
cold injury to his lower extremities which were related to 
service.  Therefore, the Board concludes that the statement 
of Dr. Crow's widow is entitled to only limited probative 
weight.  

Dr. Berg's October 1991 report of the veteran's medical 
history and physical examination included his opinion that 
the veteran's foot problems were due to severe distal blood 
vessel disease.  Dr. Berg did not refer to residuals of cold 
injury to the veteran's lower extremities.  

On VA examination of the veteran's feet in May 1999, the 
examiner declined to eliminate any link between the veteran's 
bilateral foot problems and his exposure to fungal infection 
and cold in service.  This evidence is clearly favorable to 
the veteran's claim.  However, the greater probative weight 
must be assigned to the more definitive portion of the 
examiner's opinion; in which he indicated that the veteran's 
foot problems resulting in the below the knee amputations 
were most likely due to diabetes and peripheral vascular 
disease.  

More significantly, on VA cold injury examination of the 
veteran in September 1999, the examiner specifically opined 
that it was unlikely that what appeared to be minor exposure 
to cold significantly contributed to the veteran's foot 
problems.  Given all of the foregoing, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of cold 
injury to the right lower and left lower extremities.  
Accordingly, the claim must be denied.  


Entitlement to Service Connection for a
Pulmonary Disorder, With Emphysema

The veteran has asserted that he developed respiratory 
disorders, to include a pulmonary disorder with emphysema, as 
a result of tobacco use in service.  An amendment to the law 
regarding claims related to tobacco, was enacted by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998.  This amended statutory provision prohibits awards 
of service connection for death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during the veteran's 
service.  The statute further provides that service 
connection may be granted if a tobacco-related disability was 
manifest during service or to the requisite degree of 
disability within any applicable presumptive period.  This 
provision is codified at 38 U.S.C.A. § 1103, and relates to 
claims filed after June 9, 1998.  As this claim was initially 
submitted by the veteran in August 1999, the claim must be 
reviewed pursuant to 38 U.S.C.A. § 1103.  

In a February 1983 hospital discharge summary from 
Spartanburg General Hospital, the veteran gave a history of 
an episode of pneumonia at the age of 5.  His military 
separation examination showed that his lungs and chest were 
normal.  Dr. Jeffords' medical history and physical 
examination report, dated in September 1990, many years after 
the veteran's separation from service, included a pulmonary 
evaluation.  The veteran reported that he chewed tobacco, and 
elsewhere in the record, he later indicated that he smoked 
cigarettes until 1991.  However, he denied chest pain, 
bronchitis or cough, and Dr. Jeffords reported that there was 
no cyanosis or dyspnea.  On VA examination of the veteran, in 
November 1990, his respiratory system was normal.  A VA 
medical history and physical examination report, dated in 
December 1995, showed that the veteran's lungs were clear to 
auscultation.  On VA examination of the veteran's feet in May 
1999, the examiner attributed the veteran's foot problems to 
several factors, including smoking.  And, in an October 2000 
written statement, Dr. Cupstid opined that the veteran has 
respiratory problems due to asthma and congestive heart 
failure.  

The question of whether the veteran's respiratory disorder(s) 
is/are related to service is a medical question, requiring a 
medical opinion.  The Court has held that laypersons, such as 
the veteran, are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  The service 
separation examination does not refer to a respiratory 
disorder.  The first diagnosis of a respiratory disorder was 
made many years after the veteran's service.  Moreover, the 
evidence of record does not include a medical opinion 
relating a respiratory disorder, to include a pulmonary 
disorder, with emphysema, to service or to the veteran's use 
of tobacco products during service.  Given the absence of 
evidence showing that a tobacco-related disability was 
manifest during service, and the absence of competent medical 
evidence relating any current respiratory disorder to the 
veteran's service or to tobacco use during the veteran's 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a pulmonary disorder, with emphysema, and the claim must 
be denied.   


Entitlement to An Increased Rating for 
Bilateral Pes Planus 

As with the claim of service connection for residuals of cold 
injury to the veteran's right lower and left lower 
extremities, the Board notes that, while the claim for an 
increased rating for bilateral pes planus was pending, the 
veteran underwent right below the knee amputation and left 
below the knee amputation.  Accordingly, the Board is 
necessarily limited to reviewing this claim based on the 
evidence of record prior to the veteran's below the knee 
amputations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's service-connected bilateral pes planus is 
currently rated 10 percent disabling under Diagnostic Code 
5276.  Under Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate bilateral acquired pes planus where 
the weight-bearing lines are over or medial to the great toes 
and there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral acquired pes planus manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation, which is not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The evidence of record prior to the veteran's loss of his 
feet showed that he had flat feet without valgus deformity.  
The evidence additionally included medical opinions 
attributing problems with his feet to causes other than his 
service-connected pes planus.  The evidence did not show that 
his service-connected pes planus was manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet and characteristic callosities.  
Additionally, the evidence did not show that the service-
connected bilateral pes planus was manifested by extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation , which was not improved by orthopedic shoes or 
appliances.  Accordingly, the Board concludes that, as the 
preponderance of the evidence of record at the time of the 
veteran's loss of his feet was against the claim for an 
increased rating for bilateral pes planus, the claim must be 
denied.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by the RO for the veteran's 
service-connected pes planus in July 1991 reflects the most 
disabling this disorder has been since service connection was 
initially assigned.  Thus, the Board has concluded that 
staged ratings for this disorder are not warranted.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for diabetes mellitus, and the 
claim is reopened.  

Service connection for residuals of cold injury to the right 
lower and left lower extremities is denied.  

Service connection for a pulmonary disorder, with emphysema, 
is denied.  

The claim for an increased rating for bilateral pes planus is 
denied.  


REMAND

Service Connection for Diabetes Mellitus

Having determined that the veteran's claim of service 
connection for diabetes mellitus is reopened, the Board notes 
that, medical laboratory reports from the Mary Black Health 
System have been submitted showing that the veteran's blood 
sugar levels were tested in the late 1960s.  Although these 
records were originally generated some thirty years ago, they 
were still available when requested in 1998.  Therefore, 
additional records from the Mary Black Health System may be 
also available.  The Board concludes that other records of 
private medical treatment from the Mary Black Health System 
and/or other sources identified by the veteran, may be useful 
in developing the veteran's claim of service connection for 
diabetes.  In light of the foregoing and the VCAA, the Board 
concludes that additional development of the evidence with 
regard to this claim is required.  

Accordingly, the claim of service connection for diabetes 
mellitus is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify all sources of 
medical treatment he has received for 
diabetes mellitus since service, to 
include treatment by medical providers 
within the Mary Black Health System or 
medical facilities affiliated with the 
Mary Black Health System.  After 
obtaining any necessary releases, all 
records identified, which have not been 
previously associated with the claims 
folder, should be obtained.  

2.  The RO should contact the Social 
Security Administration and obtain 
records of any Social Security 
Administration decision that awarded 
disability benefits to the veteran, as 
well as the record upon which such 
decision was based.  All records obtained 
should be associated with the claims 
folder.  

3.  After all of the above records have 
been obtained, the veteran should be 
accorded a VA examination by the 
appropriate specialist to determine the 
etiology of his diabetes mellitus.  The 
examiner must furnish an opinion as to 
the likelihood that the veteran's 
diabetes mellitus began during service or 
was manifested to a compensable degree 
within one year after the veteran's 
separation from service.  The claims 
folder must be made available to, and be 
reviewed by the examiner in conjunction 
with the examination.  A note to the 
effect that this review was accomplished 
should be included in any report 
provided.  

4.  The RO should then review the claim 
of service connection for diabetes 
mellitus to determine whether the claim 
may be granted.  In affording such 
consideration, the RO should ensure that 
all development directed by this Remand 
is accomplished and that all appropriate 
assistance is provided to the veteran 
pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

5.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond before the clams 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



